On Rehearing.
[Decided November 28, 1916.]
Per Curiam.-
The original opinion in this case ordered judgment for appellant with costs. This was inadvertent. There is an issue tendered by respondent as to the value of the insured property which was destroyed, and an affirmative defense in the answer setting up that there was other insurance on the property, and claiming contribution from such other insurers. The case was disposed of by the court below on respondent’s motion for judgment of nonsuit upon plaintiff’s evidence, and the cause thereupon dismissed. The respondent did not waive its right to have the issues tendered by its answer determined by trial thereof, by its motion for judgment of nonsuit. Frye & Bruhn v. Phillips, 46 Wash. 190, 89 Pac. 559, 93 Pac. 668. For this reason, a new trial is awarded,' instead of a judgment for appellant. To this extent, the original opinion is modified, appellant to recover costs of this appeal; and in all other respects the petition for rehearing is denied.